DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 7/27/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the lower top section having a side surface” lacks support in the original disclosure and therefore constitutes new matter (see Fig. 2, side surface 50, bottom section 70, lower top section 72; ¶ [0054] “Neck 38 has a bottom section 70, a lower top section 72 extending upward from the bottom section 70, an upper top section 74”; ¶ [0042] Protrusions 52 each extend in the axial direction along surface 50 from the bottom edge of side surface 50 or a location proximate the bottom edge of the side surface”; and ¶ [0072] “the side surface of the neck includes one or more elongated protrusions 52”). The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the bottom section having the side surface of the neck”.
Regarding claim 13, the limitation “said side surface of said lower top section of the filter neck”, in lines 2-3, lacks support in the original disclosure and therefore constitutes new matter (see Fig. 2, side surface 50, bottom section 70, lower top section 72; ¶ [0054] “Neck 38 has a bottom section 70, a lower top section 72 extending upward from the bottom section 70, an upper top section 74”; ¶ [0042] Protrusions 52 each extend in the axial direction along surface 50 from the bottom edge of side surface 50 or a location proximate the bottom edge of the side surface”; and ¶ [0072] “the side surface of the neck includes one or more elongated protrusions 52”). The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Note: Applicant could overcome this rejection by amending claim 13 to recite “said side surface of said bottom section of the filter neck”.
claim 13, the limitation “said side surface of said lower top section of the filter neck”, in lines 1-2, lacks support in the original disclosure and therefore constitutes new matter (see Fig. 2, side surface 50, bottom section 70, lower top section 72; ¶ [0054] “Neck 38 has a bottom section 70, a lower top section 72 extending upward from the bottom section 70, an upper top section 74”; ¶ [0042] Protrusions 52 each extend in the axial direction along surface 50 from the bottom edge of side surface 50 or a location proximate the bottom edge of the side surface”; and ¶ [0072] “the side surface of the neck includes one or more elongated protrusions 52”). The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Note: Applicant could overcome this rejection by amending claim 14 to recite “said side surface of said bottom section of the filter neck”.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 13, and 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “one or more elongated protrusions” in line 4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “one or more elongated protrusion of the side surface” of claim 14; or other elongated protrusions. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “one or more elongated protrusions” in claim 13 has been interpreted as the “one or more elongated protrusions of the side surface” of claim 14.
Note: Applicant could overcome this rejection by amending claim 13 to be dependent on claim 14 and to recite: “said one or more elongated protrusions”.
Claim 15 recites the limitation “a side surface” in limitation 5.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “a side surface” of the neck of limitation 3, line 2; or another “side surface”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation, the limitation of the “side surface” in limitation 5 has been interpreted as another “side surface”.
Note: Applicant could overcome this rejection by amending claim 15 to recite “the bottom section having the side surface of the neck” or “a second side surface”.
Claim(s) 16 recite(s) the limitation “said housing comprising: a surface, a cavity with cavity ports, said housing cavity being configured to receive said filter end neck and comprising a cavity wall adapted to align with said side surface of said filter neck, said housing surface comprising one or more recesses, said cavity wall comprising a channel through which said elongated protrusion passes as said filter end is inserted into said housing such that said base surface abuts said housing surface and said filter end can be rotated relative to said housing, said housing surface being configured to cooperate with said inclined surface portion of said base surface such that said one or more recesses can be aligned with and receive said one or more protrusions, wherein said filter end is fully seated into said housing with said filter ports aligned with said cavity ports”.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filer of claim 15.
Claim 16 recites the limitation “said elongated protrusion” in limitation 5, lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 16 to recite: “where said side surface of said filter end neck comprises an elongated protrusion”.
Claim 16 recites the limitation “said inclined surface portion of said base surface” in limitation 6, lines 1-2.
said elongated protrusion” of limitation 5, lines 1-2; or other protrusions. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 16 to recite: “wherein said base surface comprises an inclined surface portion”.
Claim 16 recites the limitation “said one or more protrusions” in limitation 6, line 3.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “said elongated protrusion” of limitation 5, lines 1-2; or other protrusions. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 16 to recite: “wherein said base surface comprises one or more base surface protrusions” and “receive said one or more base surface protrusions”.
Claim(s) 18 recite(s) the limitation “said cavity in the housing comprising an upper chamber and lower chamber, wherein the upper chamber is configured to receive the upper top section of the neck and the lower chamber is configured to receive the lower top section of the neck” in lines 1-4.
This limitation is unclear. The claim is directed to a filter for a water cooler comprising a housing with a cavity and cavity ports (see claim 15). However, the limitation is directed at the structure of the unclaimed cavity of the housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed cavity of the housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “cavity” has been interpreted as functional limitations of the filer of claim 15.
Claim(s) 19 recite(s) the limitation “the housing comprises an upper tooth stop extending inward toward a center of the upper chamber and a lower tooth stop extending inward toward a center of the lower chamber, wherein the upper tooth stop is configured to engage either of the first and second edges of the first and second teeth, and the lower tooth stop is configured to engage either of the third and fourth edges of the third and fourth teeth” in lines 1-5.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filer of claim 15.
Claim 19 recites the limitation “the third … edge[]” in last line.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 19 to be dependent on claim 17.
Claim 19 recites the limitation “the … fourth edge[]” in last line.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 19 to be dependent on claim 17.
Claim 19 recites the limitation “the third and fourth teeth” in last line.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by amending claim 19 to be dependent on claim 17.
Claim(s) 20 recite(s) the limitation “at least one of the lower and upper tooth stops have one of said cavity ports therein for receiving flow from at least one of the plurality of filter ports” in lines 1-3.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filer of claim 15.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5336406 to Stanford et. al.
Regarding claim(s) 15, Stanford teaches a filter (see Fig. 2) comprising:
an end (see Fig. 2, top of filter assembly 10) and an axis (see Fig. 2, showing axis), said filter end comprising:
a cylindrical base (see Fig. 2m housing 21) having a base surface (see Fig. 2, mounting cap 23) at least a portion of which extends in a plane perpendicular to said filter axis (see Figs. 2 & 4); and
a filter neck (see Figs. 2 & 4) extending from said base surface (see Fig. 2, mounting cap 23) and coaxial with said filter end (see Figs. 2 & 6),
said neck having a plurality of filter ports and a side surface (see Fig. 4, annotated below),
said neck having a bottom section (see Fig. 4, annotated below) proximal to the base surface (see Fig. 2, mounting cap 23),
a lower top section (see Fig. 4, annotated below) extending upward from the bottom section (see Fig. 4, annotated below),
an upper top section (see Fig. 4, annotated below) extending upward from the lower top section (see Fig. 4, annotated below) and having a dimensionally smaller diameter than the lower top section (see Fig. 4, annotated below),
said bottom section having a side surface (see Fig. 4, annotated below),
said upper top section having a first planar surface (29),
said lower top section having a second planar surface (see Fig. 4, annotated below),
said upper top section comprising a first planar step extending upward from the first planar surface and wherein the first planar step forms first and second teeth extending outward from a center of the upper top section, said first and second teeth comprising a first and second edge, wherein said first and second edges are parallel to 
said filter end being configured to be received in the housing and to align said plurality of filter ports and the cavity ports (see Abstract).

    PNG
    media_image1.png
    890
    1198
    media_image1.png
    Greyscale
The filter is fully capable of performing the functional limitation(s) “for [use in] a water cooler comprising a housing with a cavity and cavity ports”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
claim(s) 16, Stanford teaches the filter of claim 15.
The filter of Stanford is fully capable of performing the functional limitation(s) “cooperate with a housing associated with the water cooler, said housing comprising: a surface, a cavity with cavity ports, said housing cavity being configured to receive said filter end neck and comprising a cavity wall adapted to align with said side surface of said filter neck, said housing surface comprising one or more recesses, said cavity wall comprising a channel through which said elongated protrusion passes as said filter end is inserted into said housing such that said base surface abuts said housing surface and said filter end can be rotated relative to said housing (see Abstract), said housing surface being configured to cooperate with said inclined surface portion (60) of said base surface (see Fig. 2, mounting cap 23) such that said one or more recesses can be aligned with and receive said one or more protrusions (24), wherein said filter end is fully seated into said housing with said filter ports aligned with said cavity ports (see Abstract)” (see Figs. 2-3 & 6).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 18, Stanford teaches the filter of claim 15.
The filter is fully capable of performing the functional limitation(s) [engaging a housing cavity wherein] “said cavity in the housing comprising an upper chamber and lower chamber, wherein the upper chamber is configured to receive the upper top section of 
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 19, Stanford teaches the filter of claim 18.
The filter is fully capable of performing the functional limitation(s) [engaging a housing] “wherein the housing comprises an upper tooth stop extending inward toward a center of the upper chamber and a lower tooth stop extending inward toward a center of the lower chamber (see Fig. 3, 70), wherein the upper tooth stop is configured to engage either of the first and second edges of the first and second teeth, and the lower tooth stop is configured to engage either of the third and fourth edges of the third and fourth teeth” (see Figs. 2-3 & 6).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 
Regarding claim(s) 20, Stanford teaches the filter of claim 19.
The filter is fully capable of performing the functional limitation(s) [engaging a housing] “wherein at least one of the lower and upper tooth stops have one of said cavity ports therein for receiving flow from at least one of the plurality of filter ports.” (see Figs. 2-3 & 6).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanford, in further in view of US Patent No. 10226722 to Baird.
Regarding claim(s) 21, Stanford teaches the filter of claim 15.
Stanford further teaches where at least one of the plurality of filter ports is located on the upper top section of the neck.
Stanford is silent as to where at least one of the plurality of filter ports is located on the lower top section of the neck.
However, Baird teaches a filter cartridge (see Abstract) comprising at least one of the plurality of filter ports is located on the lower top section of the neck; at least one of the plurality of filter ports is located on the upper top section of the neck (see Fig. 17, annotated below).

    PNG
    media_image2.png
    409
    651
    media_image2.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine lower top section of the neck of Stanford with at least one of the plurality of filter ports is located on the lower top section of the neck. as taught by Baird, to yield the predictable results of separating the inlet and outlet ports of the filter cartridge. MPEP 2143.A.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the at least one of the plurality of filter ports of Stanford, for another, the at least one of the plurality of filter ports is located on the lower top section of the neck as taught by Baird, to yield the predictable results of the inlet and outlet ports of the filter cartridge radially. MPEP § 2143.I.B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 11-21 of U.S. Patent No. 11123667.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1, 11-13, and 18-19 in 11123667 contain(s) all of the limitations of claim 1 in the current application.
claim(s) 2 in 11123667 substantially teaches all of the limitations of claim 2 in the current application.
claim(s) 6 in 11123667 contain(s) all of the limitations of claim 3 in the current application.
claim(s) 14 in 11123667 contain(s) all of the limitations of claim 4 in the current application.
claim(s) 15 in 11123667 contain(s) all of the limitations of claim 5 in the current application.
claim(s) 16 in 11123667 contain(s) all of the limitations of claim 6 in the current application.
claim(s) 17 in 11123667 contain(s) all of the limitations of claim 7 in the current application.
claim(s) 18 in 11123667 contain(s) all of the limitations of claim 8 in the current application.
claim(s) 19 in 11123667 contain(s) all of the limitations of claim 9 in the current application.
claim(s) 20 in 11123667 contain(s) all of the limitations of claim 11 in the current application.
claim(s) 21 in 11123667 contain(s) all of the limitations of claim 12 in the current application.
claim 13 in the current application.
claim(s) 1 in 11123667 contain(s) all of the limitations of claim 14 in the current application.
claim(s) 1 in 11123667 contain(s) all of the limitations of claim 15 in the current application.
claim(s) 11 in 11123667 contain(s) all of the limitations of claim 16 in the current application.
claim(s) 12 in 11123667 contain(s) all of the limitations of claim 17 in the current application.
claim(s) 13 in 11123667 contain(s) all of the limitations of claim 18 in the current application.
claim(s) 20 in 11123667 contain(s) all of the limitations of claim 19 in the current application.
claim(s) 21 in 11123667 contain(s) all of the limitations of claim 20 in the current application.
claim(s) 18-19 in 11123667 contain(s) all of the limitations of claim 21 in the current application.
Note
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office's automated system may not alert the Examiner of a terminal disclaimer after final rejection.


Allowable Subject Matter
Allowable Subject Matter was indicated in the Non-Final office action mailed on 07/208/2021. However, the claims are no longer allowable because of the most recent 
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(b) & 112(d) previously set forth.
New rejections under 35 U.S.C. § 102, 103, and 112(b) are presented as necessitated by the most recent amendment.
New rejections under Obviousness-Type Double Patenting are presented as necessitated by the allowance of the related patent and the overlapping amendments to the conflicting claims prior to allowance.
Response to Arguments
Applicant’s arguments are based on the new amendments, which have overcome the prior rejections on the record.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773